Citation Nr: 1534290	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome prior to August 31, 2007.

2.  Entitlement to a 20 percent disability rating for lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014.

4.  Entitlement to a 40 percent disability rating for lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.

5.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims folder is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

The Board's review includes the paper and electronic records.

The Board notes that in the April 2008 rating decision the RO granted the Veteran a temporary 100 percent disability rating from June 11, 2007 to July 31, 2007, under 38 C.F.R. § 4.30 for post-surgery convalescence.  In an April 2009 rating decision, the RO again granted the appellant a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for post-surgery convalescence effective from September 8, 2008 to October 31, 2008.  Similarly, in a May 2015 rating decision, the RO granted the claimant temporary 100 percent disability ratings under 38 C.F.R. § 4.30 for post-surgery convalescence effective from September 12, 2013, to November 30, 2013, and from September 30, 2014, to December 31, 2014.  Thus, the Board considers that, for the rating periods from June 11, 2007 through July 31, 2007; from September 8, 2008 through October 31, 2008; from September 12, 2013, to November 30, 2013; and from September 30, 2014, to December 31, 2014, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for those periods of time.

In October 2012, the Board denied the claim of entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome prior to September 7, 2008 and from November 1, 2008, to the present.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2014 memorandum decision, the Court vacated the Board's October 2012 decision and remanded the matter for further proceedings.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the issue of entitlement to TDIU was addressed by the RO in an October 2009 rating decision issued during the course of this appeal.  The appellant has not expressed disagreement with this determination.  Accordingly, the Board concludes that the issue of entitlement to TDIU is not presently before the Board.  

All issues except (1) entitlement to a 20 percent disability rating for lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014; and (2) entitlement to a 40 percent disability rating for lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the lumbar spine degenerative disc disease with intervertebral disc syndrome was manifested by muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014.

2.  The weight of evidence shows that the lumbar spine degenerative disc disease with intervertebral disc syndrome has been manifested by forward flexion to 10 degrees from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present. 


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the lumbar spine degenerative disc disease with intervertebral disc syndrome met the criteria for a 20 percent disability rating from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The lumbar spine degenerative disc disease with intervertebral disc syndrome met the criteria for a 40 percent disability rating from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met for the limited purposes of assigning a 20 percent disability rating for the lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014; and for assigning a 40 percent disability rating for the lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.  Given the favorable decision below and the fact that the Board is remanding the issues of (1) entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014; and (2) entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014; and from January 1, 2015, to the present, a detailed explanation of how VA complied with the VCAA to the extent necessary to assign 20 and 40 percent disability ratings is unnecessary.

The general rating formula for diseases and injuries of the spine is as follows:

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In a March 2006 rating decision, the RO granted service connection for lumbar spine degenerative disc disease with intervertebral disc syndrome and assigned a 10 percent disability rating.  On August 31, 2007, the RO received the Veteran's claim for an increased rating.

The evidence is in equipoise as to whether the lumbar spine degenerative disc disease with intervertebral disc syndrome was manifested by muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014.  The report of the March 19, 2014, VA examination shows that the examiner indicated that the Veteran had localized tenderness or pain for joints and/or soft tissue of the thoracolumbar spine.  The examiner described the tenderness as severe in the lower back muscles.  The examiner added that the appellant had guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

There is medical evidence prior to March 19, 2014, of abnormal gait and abnormal spinal contour.  While a May 2007 private treatment record reflects that the Veteran had a normal gait, an April 2007 private treatment record reflects that he had a high-stepping gait on the left side.  A January 2008 VA examination report shows that the appellant's gait was abnormal with a steppage gait on the left.  Although an April 2011 VA examination report indicates that there was no muscle spasm, tenderness, or guarding of movement, the appellant had a slight limp.  August and September 2013 private treatment records reveal scoliosis, kyphosis, and retrolisthesis.  

In light of the above, a 20 percent disability rating is warranted for the lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014.

The weight of evidence shows that the lumbar spine degenerative disc disease with intervertebral disc syndrome has been manifested by forward flexion to 10 degrees from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.  At the March 19, 2014, VA examination, forward flexion of the thoracolumbar spine was to 10 degrees.  As forward flexion is to 30 degrees or less, a 40 percent disability rating is warranted for the lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.

The Board does not have to address whether an extraschedular rating is warranted at this time because issues of (1) entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014; and (2) entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present, remain pending.


ORDER

A 20 percent disability rating from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014; for lumbar spine degenerative disc disease with intervertebral disc syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 40 percent disability rating from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present, for lumbar spine degenerative disc disease with intervertebral disc syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The last VA examination was in March 2014, and the Veteran had spinal surgery in September 2014.  Another VA examination is necessary not only to address his current level of disability but also to address his functional impairment for extraschedular consideration.

In June 2009, the RO wrote to the United States Postal Service to obtain employment information.  That organization did not respond to the request for information.  Therefore, the AOJ should attempt again to contact the United States Postal Service.

In light of the fact that the Veteran retired early from the United States Postal Service, the AOJ should ask the appellant whether he has ever applied for Social Security disability benefits.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.  Thus, the AOJ should obtain all records from the Hampton VA Medical Center from August 2006 to January 2007 as well as from April 2008 to October 2008 and from April 2014 to the present.

VA treatment records reflect that records dated in May and June 2010 from the Orthopaedic and Spine Center were scanned into the VA electronic medical records in June 2010.  These records are not in the VA electronic medical records.  The AOJ should attempt to obtain from the Hampton VA Medical Center the medical records from the Orthopaedic and Spine Center that were scanned into the VA electronic treatment records.

The AOJ should obtain all records from Dr. McAdams from August 2006 to the present, from the Orthopaedic and Spine Center from April 2010 to the present, and any additional records from Neurosurgical Specialists from May 2015 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine disability and obtain any identified records.  Obtain all records from Dr. McAdams from August 2006 to the present, from the Orthopaedic and Spine Center from April 2010 to the present, and any additional records from Neurosurgical Specialists from May 2015 to the present.  Regardless of the claimant's response, obtain all records from the Hampton VA Medical Center from August 2006 to January 2007, from April 2008 to October 2008, and from April 2014 to the present.  Attempt to obtain from the Hampton VA Medical Center the medical records from the Orthopaedic and Spine Center dated in May and June 2010 that were scanned into the VA electronic treatment records in June 2010.

2.  Ask the Veteran whether he has ever applied for Social Security disability benefits.  Depending on his response, contact the Social Security Administration and obtain any records pertaining to a disability claim filed by the appellant.

3.  Thereafter, the Veteran should be scheduled for an examination to determine the nature and extent of his lumbar spine degenerative disc disease with intervertebral disc syndrome.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine degenerative disc disease with intervertebral disc syndrome.  

The examiner should describe all functional limitations from the lumbar spine degenerative disc disease with intervertebral disc syndrome.  This should include a discussion of any occupational impairment caused by the lumbar spine degenerative disc disease with intervertebral disc syndrome and its effect on his ability to obtain or maintain gainful employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ should then readjudicate the issues of (1) entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome prior to August 31, 2007; (2) entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from August 31, 2007, to September 7, 2008; from November 1, 2008, to September 11, 2013; and from December 1, 2013, to March 18, 2014; and (3) entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome from March 19, 2014, to September 29, 2014, and from January 1, 2015, to the present.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


